Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Amendments filed on Dec. 23, 2021 has been received and entered.
Currently, Claims 1-2 and 4-9 are pending. Claims 1-2 and 4-9 are examined on the merits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Election/Restrictions
Applicant's election with traverse of the species, downregulate serum myostatin levels, prior to and following a surgical procedure, reduce muscle atrophy of disuse, alleviate pain in the reply filed on Oct. 26, 202 is acknowledged. The traversal is on the ground(s) that there is unduly extensive or burdensome search. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

Response to Amendment
Claim Rejections - 35 USC §103
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Padiya et al. (US 2015/0238566 A1) in view of Portman (US 2017/0196944 A1).
Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013]. The egg would include the yolk (see Figure 1).  The product would be fortetropin because the same avian follistatin is used for the same purpose. The products comprise avian follistatin to athletes benefit from an increase in muscle mass and assist with growth and slow degeneration of muscle tissue [0005].  Athletes are mammals.  The same ingredient used for the same purpose would have the same chemical reactions when consumed. Therefore, downregulate serum myostatin levels in Claim 4, the reduced muscle atrophy of disuse in Claim 9. The material comprising avian follistatin can be processed with one or more excipients to yield a consumable product [0007], which would include powders.
However, Padiya et al. does not teach prior to and following a surgical procedure, orthopedic surgical procedure, immobilizing injury, anti-inflammatory agent.

It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy because Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013]. One would have been motivated to use the dietary supplement prior to surgery and following surgery, specifically orthopedic surgical procedure, for the expected benefit of treating muscle atrophy from disuse. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy because Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013]. One would have been motivated to use the dietary supplement for alleviating pain after surgery because of cuts to the muscle and skin in surgery. Muscle wasting also occurs because when one is immobile, the muscle begins to shrink. Therefore, the medication can be used for muscle treatment, 
It would have been obvious to one of ordinary skill in the art to use a dietary supplement to prevent muscle disuse atrophy such as vitamin C because Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C [0001] following orthopedic surgery.  One would have been motivated to use the dietary supplement for producing proteins for stimulating muscle synthesis after surgery because vitamin C works by stimulating multiple nutrient signals that act synergistically to increase protein synthesis while simultaneously inhibiting protein degradation [0001]. Therefore, the medication can be used for muscle treatment, including post-surgery, for the expected benefit of treating muscle atrophy and post surgery inflammation. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Response to Arguments
Applicant argues that Padliya et al. does not teach administration prior to or following a surgical procedure or immobilizing injury and alleviating pain and/or inflammation in a mammal.  
In response to Applicant’s argument, Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from 
Applicant argues that the combination of Postman and Padiya would not result in treating muscle atrophy.
In response to Applicant’s argument, Padiya et al. teaches a method of treating wasting of skeletal muscle with an effective amount of avian follistatin [0003] from extracting a fertilized chicken egg [0013].  Portman teaches a method for reducing muscle atrophy post-surgery with protein and vitamin C works by stimulating multiple nutrient signals that act synergistically to increase protein synthesis while simultaneously inhibiting protein degradation, following orthopedic surgery [0001].  The use of proteins as supplements to treat muscle atrophy would be obvious to one ordinary skilled in the art to use for replenishing muscle loss from decrease use.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655